The Court

were of opinion that their power to license the sale of real estate ought to be given them by express words, or * by necessary construction. No express words are [*158] contained in the statute ; and such a construction is not necessary, for the guardians of spendthrifts may in many cases exe cute all the duties of their office without selling real estate. (a)

Petition dismissed.


 Sed vide Stat. 1806, c. 102, Stat. 1818, c. 112, whereby authority is given to such guardian to sell estate of the spendthrift in certain cases.